Name: 2011/395/EU: Commission Implementing Decision of 1Ã July 2011 repealing Decision 2006/241/EC concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (notified under document C(2011) 4642) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international trade;  health;  animal product;  Africa;  trade
 Date Published: 2011-07-05

 5.7.2011 EN Official Journal of the European Union L 176/50 COMMISSION IMPLEMENTING DECISION of 1 July 2011 repealing Decision 2006/241/EC concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (notified under document C(2011) 4642) (Text with EEA relevance) (2011/395/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2006/241/EC of 24 March 2006 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (2) provides that Member States are to prohibit imports of products of animal origin, excluding fishery products, snails and guano originating in Madagascar. (2) Several Union legal acts govern imports of products of animal origin, such as Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3) and Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (4). (3) The current Union legislation on imports of animal origin ensures that only products of animal origin compliant with that legislation may be imported into the Union from Madagascar. (4) Accordingly, Decision 2006/241/EC is no longer necessary and should be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/241/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 July 2011. For the Commission John DALLI Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ L 88, 25.3.2006, p. 63. (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 300, 14.11.2009, p. 1.